Citation Nr: 0517881	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The veteran had active service from 
November 1951 to October 1953 and from June 1954 to July 
1972.  He died in September 2003.  The appellant is his 
surviving spouse.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death certificate shows he died in 
September 2003.  The immediate cause of death was respiratory 
failure due to, or as a consequence of, chronic obstructive 
pulmonary disease (COPD), and tobacco use was listed as a 
contributing factor.

3.  At the time of the veteran's death, service connection 
had been established for nicotine dependence, a scar on the 
left neck, and a simple facture of the left tibia and fibula, 
which were each assigned a noncompensable disability 
evaluation.   He was also service-connected for COPD with 
emphysema secondary to nicotine dependence, which was 
assigned a 100 percent disability evaluation.

4.  The veteran's death was caused or contributed to by COPD, 
which in turn was due to the use of tobacco products that 
started in service; COPD is not otherwise causally or 
etiologically related to the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1103, 1110, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159, 3.300, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2003 
rating decision, as well as the April 2004 Statement of the 
Case and the June 2004 Supplemental Statement of the Case 
issued in connection with the appellant's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations, and the reason her claim was denied.  In 
addition, a letter was sent to the appellant in November 2003 
that specifically informed her of the substance of the VCAA.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the November 2003 letter essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
information to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.   A copy of the 
veteran's death certificate was also obtained.  In addition, 
the appellant was provided the opportunity to testify at a 
June 2004 hearing before a hearing officer at the RO and at a 
December 2004 hearing before the Board.  The appellant and 
her representative have not made the Board aware of any 
additional, relevant evidence that needs to be obtained prior 
to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim for service 
connection for the cause of veteran's death is appropriate.




Background and Evidence

Service records show that the veteran had active service from 
November 1951 to October 1953 and from June 1954 to July 
1972.  He participated in the Vietnam Counteroffensive Phases 
IV, V, and VI and the 1969 TET Counteroffensive, and he 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal with a 60 device.  His other awards 
included the Combat Infantryman Badge, the Expert Infantryman 
Badge, the Good Conduct Medal, the National Defense Medal 
with an Oak Leaf Cluster, two Overseas Bars, and the USA 
Recruiter Badge. 

Service medical records do not show any complaints, 
treatment, or diagnosis of COPD.  The veteran was afforded a 
pre-induction examination in September 1951, at which time no 
clinical abnormalities of his chest or lungs were found, and 
he denied having a medical history of asthma, pneumonia, 
shortness of breath, pain or pressure in his chest, or a 
chronic cough.  The veteran sought treatment in May 1952 with 
complaints of left chest pain on deep inspiration.  An x-ray 
was negative at that time, and he was diagnosed with a chest 
cold.  He was provided a separation examination in October 
1953 during which his lungs and chest were normal; he denied 
having a medical history of asthma, shortness of breath, pain 
or pressure in his chest, or a chronic cough.  

The veteran was also examined in May 1954 (for purposes of 
returning to active duty), March 1959, and December 1959 at 
which time his chest and lungs were once again found to be 
normal.  At the time of his May 1954 and March 1959 
examinations, he further denied having a medical history of 
asthma, shortness of breath, pain or pressure in his chest, 
or a chronic cough.  Chest x-rays were also obtained in 
September 1957 and April 1960, which were negative.  The 
veteran was later seen in December 1960 with a history of a 
cough and left chest pain.  An x-ray was obtained, which was 
negative, and he was diagnosed with possible bronchitis and 
pneumonia.  He returned for additional treatment the 
following two days, and it was noted that he was feeling 
better with a productive cough and a clear chest.  He was 
later treated in March 1961 for a recurrence of bronchitis.  

The veteran was subsequently provided a periodic examination 
in December 1963, a reenlistment examination in November 
1965, annual examinations in October 1966 and April 1971 and 
a separation examination in November 1971.  None of these 
examinations disclosed any clinical abnormalities of his 
chest or lungs.  X-rays were obtained in November 1965, which 
showed his lungs to be within normal limits, and in November 
1965 and November 1971, the veteran denied having a medical 
history of asthma, shortness of breath, pain or pressure in 
his chest, or a chronic cough.  

The veteran was provided a VA examination in August 1972 in 
connection with his original compensation claim for 
disabilities due to an appendectomy, the biopsy of a lymph 
gland, and skin disorder and a positive tuberculosis test.  
No significant abnormality of his respiratory system was 
noted.  A chest x-ray was showed the veteran's heart, lungs, 
great vessels, diaphragm, and phrenic vessels to be within 
normal limits.

A November 1972 rating decision denied service connection for 
a positive tuberculin reaction, tuberculosis disease.  
Service connection was granted for residuals of an 
appendectomy and a postoperative scar of the left neck as the 
residual of a lymph biopsy, each rated as noncompensable (0 
percent).  

Private medical records dated from April 1993 to March 1996 
document the veteran's complaints, treatment, and diagnosis 
of COPD.

In September 1993, the veteran filed a claim for service 
connection for lung disease, emphysema, and asthma, to 
include as secondary to Agent Orange exposure.

The veteran was afforded a VA Agent Orange examination in 
November 1993 at which time he complained of having COPD, 
which had developed since his service in Vietnam.  On the 
examination, he was diagnosed with COPD, type A, C.

The veteran was also provided a VA respiratory examination in 
November 1993, at which time he reported having respiratory 
problems for the past four to five years, which had been 
diagnosed as COPD.  He expressed concern that his COPD might 
be related to his Agent Orange exposure, as he had various 
health problems over the years since he had returned from 
Vietnam.  The veteran also reported having a history of 
smoking for 35 years and noted that he had quit two years 
earlier.  Following a physical examination, diagnostic and 
clinical tests, and x-rays, the veteran was diagnosed with 
COPD, primarily Type A with a secondary asthmatic component.  
The examiner also commented that his COPD was not believed to 
be secondary to dioxin exposure (Agent Orange).

An August 1994 rating decision denied service connection for 
COPD, to include as secondary to Agent Orange exposure.  

A November 1996 rating decision denied service connection for 
asthma, to include as secondary to Agent Orange exposure.

In September 1997, the veteran filed a claim for service 
connection for residuals of tobacco use since 1952.

In a letter in October 1997, John D. Roehrs, M.D., indicated 
that the veteran was addicted to tobacco during his military 
service and that his tobacco abuse was likely related to his 
service.  He further stated that the veteran's COPD should be 
considered secondary to his heavy smoking, which was added to 
and made worse by his nicotine addiction.

In a statement dated in October 1997, the veteran related 
that he began smoking cigarettes during his military service 
in 1952 and that he continued to smoke following his 
separation from service until he was diagnosed with severe 
emphysema in August 1992.  He indicated that he usually 
smoked one and a half to two packs per day depending on the 
circumstances.  He said that he sometimes smoked more while 
serving in Korea and Vietnam due to stress.  

Pursuant to his claim, the veteran was provided a VA mental 
examination in December 1997 to evaluate his nicotine usage 
and dependence.  He reported being a nonsmoker when he 
entered the military and indicated that he began smoking 
during his period of service in January 1952.  The examiner 
stated that the veteran was in the military for 20 continuous 
years after he began smoking and commented that he was 
clearly dependent on nicotine at the time of his separation 
from service.  It was also noted that he maintained the 
dependency and continued smoking for another 20 years 
following his military service.  The examiner stated that the 
veteran's tobacco usage was definitely the cause of his lung 
disorder, which he noted had also been confirmed by Dr. 
Roehrs in an October 1997 letter.  He further indicated that 
the veteran met the criteria for nicotine-dependence 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition of the American Psychiatric 
Association Diagnostic (DSM-IV), which included prolonged 
daily use, cessation withdrawal symptoms, impairment in 
occupational functioning, and no other mental disorder to 
explain the above criteria.  

The VA examiner also commented that it was more logical that 
the military and peer pressure were the etiological cause of 
the veteran's nicotine usage considering he had no biological 
relative who smoked and he had not smoked prior to his 
service.  He further noted that the comments contained in the 
DSM-IV indicated that the veteran had a 95 percent chance of 
becoming a nicotine addict because he began smoking and 
became dependent on it before he was 20 years old.  

The veteran was also afforded a VA respiratory examination in 
December 1997.  He reported having first started smoking 
during his period of service.  It was noted that he had 
fulfilled the criteria for nicotine addiction during military 
service and that he had also had significant Agent Orange 
exposure while serving in Vietnam, which could have been a 
contributing factor.  Following a physical examination, the 
veteran was diagnosed with severe COPD with emphysema 
resulting in near total incapacitation secondary to his 
nicotine addiction arising from his military service.

A January 1998 rating decision granted service connection for 
nicotine dependence and assigned a noncompensable disability 
evaluation effective from September 22, 1997.  That decision 
also granted service connection for COPD with emphysema 
secondary to the veteran's service-connected nicotine 
dependence and assigned a 100 percent disability evaluation 
effective from September 22, 1997.  

The veteran's death certificate shows that he died in 
September 2003.  The immediate cause of death was listed as 
respiratory failure due to, or as a consequence of, chronic 
obstructive pulmonary disease (COPD).  It was also noted that 
tobacco use had contributed to his cause of death.

In her December 2003 Notice of Disagreement, the appellant 
indicated that the veteran had been granted service 
connection for COPD, which his death certificate listed as 
the cause of his death.

In her June 2004 hearing testimony before a hearing officer 
at the RO, the appellant indicated that the veteran did not 
smoke until after he entered the military and also noted that 
he had been service-connected for his COPD as secondary to 
his smoking and assigned a 100 percent disability evaluation 
prior to his death.  She further testified that he had served 
in Vietnam where he was exposed to Agent Orange.  She 
contended that his COPD probably resulted from a combination 
of his smoking and his Agent Orange exposure.  

In her December 2004 hearing testimony before the Board, the 
appellant indicated that the veteran first began smoking 
during his military service, but stated that he was unaware 
of any respiratory problems while he was still in service.  
In this regard, she stated that he first learned that he had 
a pulmonary disease in 1992.  The appellant also noted that 
the veteran was granted service connection in 1997 for his 
COPD as secondary to his service-connected nicotine 
dependence, and she indicated that his death certificate 
listed his cause of death as COPD.  The appellant further 
testified that the veteran was exposed to Agent Orange while 
serving in Vietnam.  

Law and Analysis

The appellant contends that the veteran's death was caused by 
a disability that was related to his active military service.  
More specifically, she claims that his service-connected COPD 
caused his death.   

Applicable law provides that when a veteran dies of a 
service-connected disability, the veteran's surviving spouse 
is eligible for dependency and indemnity compensation. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 
(2004).  A service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  However, notwithstanding any 
other provision of law, for claims filed after June 9, 1998, 
a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103 
(West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  

Service-connected disabilities or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
was resulting debilitating effects and general impairment of 
health to the extent that would render the person less 
capable of resisting the effects of either disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

When the evidence of record is considered under the 
applicable laws and regulations, the Board must conclude that 
service connection for the cause of the veteran's death is 
not warranted.  Clearly, the veteran was service-connected 
for COPD as secondary to his nicotine dependence and his 
death was due to COPD with tobacco use listed as a 
contributing factor.  Under the ordinary application of 38 
U.S.C. § 1310 and 38 C.F.R. § 3.312, the appellant's claim 
would be granted.  However, as noted previously, 38 U.S.C. § 
1103(a) prohibits the payment of disability or death 
compensation benefits if the post-service disability or death 
was attributable to the use of tobacco products by the 
veteran during the veteran's service.  Further, 38 C.F.R. § 
3.300(a) (2001) implements 38 U.S.C. § 1103 and requires 
that, "[f]or claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service."  The regulation further defines tobacco products to 
include cigarettes.  See 66 Fed. Reg. 18,195-18,198 (2001).

In this case, the Board notes that the veteran had filed a 
claim in September 1997 for service connection for residuals 
of tobacco use since 1952.  He also indicated in an October 
1997 statement that he began smoking cigarettes during his 
military service and continued to smoke following his 
separation from service until he was diagnosed with severe 
emphysema in August 1992.  He told both of the December 1997 
VA examiners that he had not smoked before entering the 
military and that he became addicted to nicotine during his 
military service.  In addition, the December 1997 VA mental 
examiner concluded that the veteran developed nicotine 
dependence during his period of service, and the December 
1997 VA respiratory examiner diagnosed him with severe COPD 
with emphysema resulting in near total incapacitation 
secondary to his nicotine addiction arising from his military 
service.  

Further, Dr. Roehrs submitted a letter in October 1997 in 
which he indicated that the veteran's was addicted to tobacco 
during his military service and commented that his tobacco 
abuse was likely related to his service.  He also stated that 
the veteran's COPD should be considered secondary to his 
heavy smoking, which was added to and made worse by his 
nicotine addiction.  As such, several physicians attributed 
the veteran's COPD to his smoking, or use of tobacco, during 
and since his period of service.  Thus, it was essentially 
undisputed that the veteran's service-connected COPD was 
attributable to his nicotine dependence in service and 
lengthy use of tobacco products.  

Although the appellant submitted her claim for service 
connection for the cause of the veteran's death that same 
month he died, in September 2003, this was several years 
after the effective date of 38 U.S.C.A. § 1103(a) and the 
threshold date for claims established by 38 C.F.R. § 
3.300(a).  There is no possible dispute as to the date the 
claim was filed inasmuch as the veteran survived until 
several years after Congress barred compensation for tobacco-
related compensation claims.  Therefore, there is no 
possibility that a claim for service connection for the cause 
of the veteran's death could have been filed on, or before, 
June 9, 1998.  

In this case, the facts are clear that the veteran's service 
connection for COPD was predicated on his service connection 
for nicotine dependence.  The facts are also clear that the 
veteran died in September 2003 and that the appellant filed 
her claim that same year.  Therefore, service connection for 
the cause of the veteran's death is not warranted, as the 
veteran's death resulted from a disease attributable to use 
of his tobacco products during service and the appellant 
filed her claim after June 9, 1998.

The Board is cognizant of the appellant's argument that the 
veteran had already established service connection for COPD 
prior to both June 9, 1998 and his death in September 2003.  
However, the grant of service connection for COPD was 
predicated on the veteran's service-connected nicotine 
dependence, and as noted discussed, the appellant filed her 
claim for service connection for the cause of the veteran's 
death after June 9, 1998.  Indeed, the United States Court of 
Appeals for the Federal Circuit has specifically held that 
survivors' claims are distinct from veterans' claims and that 
survivors "do not inherit the veteran's prior service-
connection status for purposes of DIC claims."  See Stoll v. 
Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005).  The 
survivor's claim is to be treated as a new claim "regardless 
of the status of adjudications concerning service-connected 
disability claims brought by the veteran before his death." 
Id.  

The Board is bound by the laws enacted by Congress, and in 
the present case, there is simply no legal basis to award 
entitlement to service connection for the cause of the 
veteran's death, due to COPD as secondary to nicotine 
dependence, or tobacco use, in service.  Accordingly, the 
claim for entitlement to service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310 must be denied. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases 
where the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).

Nevertheless, that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 
3.300(b) do not prohibit service connection for disability or 
death from a disease or injury which is otherwise shown to 
have been incurred in or aggravated by active service, or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period specified. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309, 3.311, 3.313, 3.316 (2001); 66 
Fed. Reg. 23,166-23,169 (2001). See 38 U.S.C.A. § 1103(b); 38 
C.F.R. § 3.300(b)(2).

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).   

In addition to the forgoing, if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The VA 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, service 
connection on a presumptive basis is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure.

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that an 
alternative basis upon which to establish service connection 
for COPD has not been presented.  The Board acknowledges the 
appellant's claim that Agent Orange may have contributed to 
the veteran's COPD; however, the Board notes that the veteran 
had previously filed a claim for service connection for COPD 
as secondary to his Agent Orange exposure, and an August 1994 
rating decision denied that claim.  That rating decision is 
not controlling in this case, but the veteran did not have a 
disability that was shown to be associated with Agent Orange 
exposure.  COPD has not been listed among the disorders for 
which a presumption based on herbicide exposure is warranted 
under § 3.309(e).  Moreover, the November 1993 VA respiratory 
examiner opined that the veteran's COPD was not believed to 
be secondary to dioxin exposure (Agent Orange).  Therefore, 
service connection for COPD as secondary to herbicide 
exposure is not warranted on a factual basis given the 
evidentiary record in this case.  

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of COPD.  
Although the veteran sought treatment in May 1952 with 
complaints of left chest pain on deep inspiration, he was 
diagnosed with a chest cold and the symptoms were not 
associated with any chronic disorder.  The veteran was seen 
in December 1960 with a history of a cough and left chest 
pain, but the symptoms were acute and he did not seek 
treatment for any such symptomatology for the remainder of 
his service.  Moreover, subsequent physical examinations, 
including his November 1971 separation examination, did not 
find any chest or lung defects.  The medical evidence does 
not show any treatment for COPD until many years after 
service.  Thus, the medical evidence does not establish that 
that potentially related symptomatology the veteran may have 
experienced in service was related to the subsequent onset of 
COPD independently of the tobacco usage previously discussed.  

Therefore, the Board finds that COPD did not manifest during 
the veteran's period of service and may not be service 
connected as the cause of his death on a direct basis.  In 
addition to the lack of medical evidence establishing that 
the veteran had COPD in service or within close proximity 
thereto, no doctor or other health care professional has 
linked the veteran's COPD to service other than as a result 
of nicotine dependence and tobacco usage.  Nor is there is 
any competent evidence of record, medical or otherwise, that 
links the veteran's COPD to a disease or injury in service 
other than nicotine dependence or tobacco usage.  Indeed, 
during his lifetime, the veteran did not contend that his 
COPD was directly related to his military service.  His 
claims for service connection for COPD were related to his 
herbicide exposure and tobacco usage in service.  In sum, the 
medical evidence does not establish that the veteran had COPD 
in service or that there was any medical link between his 
COPD and his military service other than due to his use of 
tobacco products.  

The Board appreciates the veteran's career service and can 
readily understand the appellant's concerns in the face of 
the relatively limited financial resources she has available, 
as she described at her hearing before the Board.  
Regrettably, however, in the absence of medical evidence 
showing that the veteran's death was in some way due to 
service or to his service-connected disabilities unrelated to 
the use of tobacco products, the Board finds no basis for 
allowance of the appeal.  Since the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the appeal 
must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


